DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered. 
Response to Amendment
The amendment filed on July 13, 2021 has been entered. Claims 12-31 remain pending in the application.  
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in n Kingdom of Spain on December 19, 2016. 
Claim Interpretation
Fig. 2 and Fig. 19 of the current application recites inverter unit as a unit comprised of switches that can turn on/off and connect the heating element to supply voltage. 
Fig. 19 of the current application recites a single pole double through switch as a variation switching unit.
Claim limitations "control unit is configured to avoid" in claim 15 and 24 and "control unit is configured to reduce" in claim 16 and 25 is interpreted as the control unit is programmed to shut off power supply to the heating element based on a stored threshold value. 
The claimed “at least one switching unit of the variation switching unit is different from the switching unit” is interpreted from Fig. 19 as variation switching unit 55g includes SPDT switch 138g, which is different from switching unit 10g and 
The claimed “an inductor which is directly connected between a resistor and a capacitor” is interpreted as the inductor is connected to a capacitor at one end as described in Fig. 1-19. The inductor 18a-g described in the drawings of the original disclosure define a dotted line across the inductor and resistor block. There is no separate reference number for the resistor and there is no mention of it in the original specification. Hence the inductor and resistor are interpreted as simplified equivalent circuit of the inductor whereas the resistor is describing the resistance of the coils, cables, contacts, and other parasitic resistance. 

    PNG
    media_image1.png
    265
    428
    media_image1.png
    Greyscale

Fig. 8 of instant application describes 18a-g as equivalent circuit of inductor, not inductor directly connected to a resistor
The claimed “source” and “drain” of NMOS switching transistors are interpreted as the screenshot below which is well known in the art.

    PNG
    media_image2.png
    1016
    1906
    media_image2.png
    Greyscale

Screenshot of Colorado.edu teaches well known naming configuration and symbol for NMOS transistor
The claimed “row” and “column” in schematics do not define physical placement of transistors in a circuit. The terms “row” and “column” are interpreted as having two different control signals to provide power to the heating element as defined in the original specification of the instant application in paragraph [14] “A "row switching element" and/or a "column switching element" in this context refers in particular to switching elements which are assigned to rows and/or columns of a grid of a schematic circuit arrangement and/or define such. The schematic circuit arrangement is in particular different from a spatial arrangement, in which the column switching elements and row switching elements can be arranged in an in particular particularly compact arrangement as preferred by the person skilled in the art.”  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  
 Claims 12, 22, and 31 recite “an inductor which is directly connected between a resistor and a capacitor”. However, the original disclosure and drawings describe the inductor 18a-g as a dotted line across the inductor and resistor block. There is no separate reference number for the resistor and there is no mention of it in the original specification. Hence the inductor and resistor are interpreted as simplified equivalent circuit of the inductor itself whereas the resistor is describing the resistance of the coils, cables, contacts, and other parasitic resistance. Thus, the claim “inductor which is directly connected between a resistor and a capacitor” is not supported by the original disclosure and considered new matter.
Claims 13-21, 23-30 are rejected based on their dependence on claims 1 and 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-31 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 12,13,15-18, 21-22, 24-27, 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg, EP 1734789 (hereafter Joerg), in view of Falcon et al. US 20130206750 (hereafter Falcon et al.), umich.edu (hereafter umich) and further in view of Christian, EP 0862714 (hereafter Christian).
Regarding claim 12, Joerg teaches
“A household appliance device, comprising:” (Page 4, paragraph 12 of the attached machine translation teaches “household appliance, in particular an induction hob”.)
“a switching unit, at which an operating voltage is applied in an operating state;”
“and a control unit ……………… is configured to supply a supply voltage for the inductor by switching the switching unit,” (Fig. 2 teaches controller 13 controlling the gates of switch T1 and T2 and thereby providing the high frequency supply voltage to the inductor, L. )
“said control unit configured to vary a frequency of the supply voltage within a period of the operating voltage in the operating states” (Fig. 3 and Page 3, paragraph 10 teaches that the controller 13 controls the switches T1, T2 such that “Starting from a basic frequency fG of approximately 20 kHz here, the operating frequency f increases in a manner similar to the profile of the operating voltage U across a half-wave and then returns to the basic frequency value fG.”)
“wherein the switching unit includes……. switching transistors elements with a source directly connected to a diode and a drain directly connected to a first reference potential and ……switching transistor elements with a drain directly connected to the diode and a source directly connected to a second reference potential different from the first reference potential.”
However, Joerg does not explicitly teach that the control unit is comprised of a computation and storage unit. Falcon et al. teaches a heating apparatus with control unit. Falcon et al. teaches 
“and a control unit which comprises a computation unit and a storage unit” ( Paragraph 12 teaches “The control unit preferably comprises a computation unit and in addition to the computation unit a storage unit.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 of Joerg to comprise a computer and memory unit as taught by Falcon et al. One of ordinary skill in the art would have been motivated to do so “to receive connection information from the protective unit and to initiate at least one safety measure in the event of the erroneous existence of a conducting path” as taught by Falcon et al. in paragraph[12]. )


    PNG
    media_image3.png
    412
    876
    media_image3.png
    Greyscale

Annotated Fig. 2 of Joerg teaches electrically connected transistors and diodes between potentials +Ub and ground potential
Joerg teaches in Fig.2 a 1X1 matrix where T1 is the column switching transistor, T2 is the row switching transistor, and L is the heating element. The terms “row” and “column” do not define physical placement of transistors in a circuit. The terms “row” and “column” are interpreted as having two different control signals to provide power to the heating element. However, Joerg does not explicitly teach a matrix of heating elements with more than one row and column. Christian teaches a cooking surface with a grid of cells. Christian teaches, 
“wherein the switching unit includes a number N of row switching transistors elements with a source directly connected to a diode and a drain directly connected to a first reference potential and a number M of column switching transistor elements with a drain directly connected to the diode and a source directly connected to a second reference potential different from the first reference potential” (Page 3, paragraph 4- Page 4, paragraph 1 teaches “the arrangement of the sources of energy is in a matrix fashion. This means that power supply to each source may occur via columns and rows which reduces the number of switching elements needed to be the sum of columns and rows rather than equal to the total number of sources of heat.” Page 5, paragraph 7 teaches “The cells are supplied with electrical energy by means of a grid of wires (e1, e2, e3, e4) and (eA, eB, eC, ..., eK) respectively. These wires are in turn connected to main supply wires Wr and Wc by in such a manner that only those cells which are simultaneously connected to both horizontal Wr and vertical Wc main supplies are acting as energy sources in the top of the cooker. The selection of grid wires occurs through electronic switches in each wire (se1, se2, se3, se4) and (seA, seB, seC, ..., seK). These switches are controlled by a main controller CC for the cooktop.” Fig. 1 teaches that row switches, se1-se4, are connected to potential Wr and column switches, seA-seK, are connected to potential Wc. Christian teaches the switches used are electronic switches. It is well known in the art that electronic switches can comprise transistors and diodes as taught in Joerg.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the 1x1 circuit of Joerg to an NxM matrix of heating elements as taught by Christian. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the heating it requires will be supplied at any placing” as taught by Christian in Abstract.)
“an inductor which is directly connected between a resistor and a capacitor;” (Please see Claim interpretation for the interpretation of this limitation. Page 1, paragraph 2 of Joerg teaches “induction heater”. Fig. 2 teaches inductor L connected to capacitor Cs at one end and diodes at the other end. However, Joerg does not explicitly teach the equivalent series resistor of an inductor.
The attached screenshot of umich teaches equivalent series resistor of inductor in the simplified equivalent circuit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the equivalent series resistor as taught by umich to the inductor as taught by Joerg. One of ordinary skill in the art would have been motivated to 
    PNG
    media_image4.png
    921
    1621
    media_image4.png
    Greyscale

Screenshot of umich teaches equivalent circuit of inductor comprising a coil and series resistor. )
Regarding claim 13, Joerg teaches
“The household appliance device of claim 12, constructed in the form of a cooking appliance device.” (Page 4, paragraph 12 of the attached machine translation teaches “household appliance, in particular an induction hob”.)
Regarding claim 15, Joerg does not teach about overload protection. Falcon et al. teaches
“The household appliance device of claim 12, wherein the control unit is configured to avoid an overload at an electrical component when the frequency is varied.” (Paragraph [8] of the current application recites an "overload" as an overvoltage, and/or an overcurrent. Falcon et al. teaches in paragraph [12] “the heating apparatus comprises a control unit, which is provided to receive connection information from the protective unit and to initiate at least one safety measure in the event of the erroneous existence of a conducting path.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 of Joerg to add the safety feature to detect and control the circuit in the event of an overload as taught by Falcon et al. One of ordinary skill in the art would have been motivated to do so to provide “high operational reliability” as taught by Falcon et al. in abstract. )
Regarding claim 16, Joerg does not teach about radiation protection. Falcon et al. teaches,
“The household appliance device of claim 12, wherein the control unit is configured to reduce electromagnetic radiation when the frequency is varied.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 of Joerg to add the safety feature to detect and control the circuit in the event of an overload and thus prevent radiation as taught by Daniel et al. One of ordinary skill in the art would have been motivated to do so to provide “high operational reliability” as taught by Daniel et al. in abstract.  
Regarding claim 17, Joerg does not teach a control unit configured for more than one inductor. Falcon et al. teaches
“The household appliance device of claim 12, further comprising a further inductor, said control unit being configured to supply a further supply voltage for the  further inductor by switching the switching unit and to vary a further frequency of the further supply voltage within a period of the operating voltage in the operating state.” (Fig. 1b teaches frequency units 26a,28a and controller 32a operate four inductors)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Falcon et al. One of ordinary skill in the art would have been motivated to do so 
Regarding claim 18, Joerg does not teach two complementary supply voltages. Falcon et al. teaches
“The household appliance device of claim 17, wherein the supply voltage and the further supply voltage complement one another at least partially.” (Paragraph[6] teaches “during a transition from a first to a second time segment a switching state of the switching arrangement changes, preferably so that in the first time segment at least a first heating element is supplied with energy and in the second time segment at least a second heating element is supplied with energy.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Falcon et al. One of ordinary skill in the art would have been motivated to do so to improve “operational reliability” as taught by Falcon et al. in paragraph [6].  
Regarding claim 21, Joerg teaches in Fig.2 a 1X1 matrix where T1 is the column switching transistor, T2 is the row switching transistor, and L is the heating element. The terms “row” and “column” do not define physical placement row” and “column” are interpreted as having two different control signals to provide power to the heating element. However, Joerg does not explicitly teach a matrix of heating elements with more than one row and column. Christian teaches a cooking surface with a grid of cells. Christian teaches,
“The household appliance device of claim 12, further comprising a heating matrix having a number NxM of heating matrix elements, wherein, for any i from 1 to N and any j from 1 to M with a total number N+M of row switching elements and column switching elements greater than 2” (Paragraph [8] teaches “the arrangement of the sources of energy is in a matrix fashion. This means that power supply to each source may occur via columns and rows which reduces the number of switching elements needed to be the sum of columns and rows rather than equal to the total number of sources of heat.” 

    PNG
    media_image5.png
    597
    733
    media_image5.png
    Greyscale

Fig. 1 of Christian teaches a matrix with N=4 rows and M=11 columns and 44 unit cells. Each cell is connected to potential Wr through row switches and to potential Wc through column switches.  
“ the heating matrix element at position i,j comprises at least one of said inductor and is connected to both the i-th row switching element and the j-th column switching element.” (Fig. 1 and paragraph [16] teaches “a grid which represents part of the top of a cooker according to the invention. The grid defines 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and 1x1 circuit of Joerg to add the additional inductor and control means as taught by Christian. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the heating it requires will be supplied at any placing” as taught by Christian in Abstract.  
Regarding claim 30, claim 30 is similar scope to claim 21 and therefore rejected under the same argument.
Regarding claim 22, 
“A household appliance, in particular a cooking appliance, said household appliance comprising a household appliance device, said household appliance device comprising an inductor which is directly connected between a resistor and a capacitor, a switching unit, at which an operating voltage is applied in an operating state, and a control unit which comprises a computation unit and a storage unit and is configured to supply a supply voltage for the inductor by switching the switching unit, said control unit configured to vary a frequency of the supply voltage within a period of the operating voltage in the operating state, wherein the switching unit includes a number N of row switching transistors elements with a source directly connected to a diode and a drain directly connected to a first reference potential and a number M of column switching transistor elements with a drain directly connected to the diode and a source directly connected to a second reference potential different from the first reference potential.” (The scope of the claim is similar to claims 12 and 13 and thereby rejected under the same argument.)  
Regarding claim 24, claim 24 is similar scope to claim 15 and therefore rejected under the same argument. 
Regarding claim 25,
Regarding claim 26, claim 26 is similar scope to claim 17 and therefore rejected under the same argument. 
Regarding claim 27, claim 27 is similar scope to claim 18 and therefore rejected under the same argument. 
Regarding claim 31,
“A method for operating a household appliance device, in particular a cooking appliance device, said method comprising: applying an operating voltage in an operating state to a switching unit; switching the switching unit to provide a supply voltage for an inductor which is directly connected between a resistor and a capacitor; and varying a frequency of the supply voltage within a period of the operating voltage in the operating state, wherein the switching unit includes a number N of row switching transistors elements with a source directly connected to a diode and a drain directly connected to a first reference potential and a number M of column switching transistor elements with a drain directly connected to the diode and a source directly connected to a second reference potential different from the first reference potential.” (The scope of the claim is similar to claims 12 and 13 and thereby rejected under the same argument. Moreover, since the prior art as discussed in claims 12 and 13 teaches all of the positively recited structure of the claimed apparatus, it is held that the prior art apparatus is 
Claim 14, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg and in view of Falcon et al., umich, and further in view of Christian as applied to claim 12 above, and further in view of Oates et al., US4112287 (hereafter Oates et al.).
Joerg does not teach changing the duty factor of the supply voltage. Oates et al. teaches an inductive cooker with multiple induction coils and triacs as switches. Oates teaches
“wherein the control unit varies a duty factor of the supply voltage in the operating state.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the circuit of modified Joerg to add a switch in series with the inductor coil and control the switch to vary the duty cycle of the supply voltage as taught by Oates et al. One of ordinary skill in the art would have been motivated to do so because “it is necessary to devise a control means for varying the power to each induction coil without changing the operating parameters of the central oscillator” as taught by Oates et al. in Column 1, lines 45-50.)
Regarding claim 23, claim 23 is similar scope to claim 14 and therefore rejected under the same argument.
Claim 19-20, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joerg and in view of Falcon et al., umich, and further in view of Christian as applied to claim 12 above, and further in view of Falcon2 et al., US20130043239 (hereafter Falcon2 ).
Regarding claim 19, Joerg teaches
“The household appliance device of claim 12, wherein the switching unit includes an inverter unit which includes a plurality of switches and is configured to generate an inverter voltage from the operating voltage,” (Fig. 2 and page 2, paragraph [10] teaches adjustable switching unit with switch T1 and T2. The 
However Joerg does not teach about variation switching unit. Falcon2 teaches 
“and a variation switching unit which includes at least one switching unit connected to the inductor and is configured to generate the supply voltage from the inverter voltage,” (Paragraph [3] teaches “A cooktop with an inverter and two heating elements is also known, said two heating elements being supplied alternately with power by a single inverter during a single operating process. A switching position of an SPDT relay determines which of the two heating elements is supplied with power.” Fig. 2a teaches SPDT relays, S1-S6, as variation switching units each of which is electrically connected to an inductor. The SPDT relays are also connected to switching unit 10 comprising of inverters. Thus SPDT relays generate the supply voltage from the inverter voltage.)
“and the at least one switching unit of the variation switching unit is different from the switching unit.” (Fig. 2a teaches variation switching unit is SPDT relay which is different from transistors in the switching unit.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and 
Regarding claim 28, claim 28 is similar scope to claim 19 and therefore rejected under the same argument.
Regarding claim 20, Joerg does not teach control unit controlling variation switching unit. Falcon2 teaches
“The household appliance device of claim 19, wherein the control unit is configured to vary the supply voltage in the operating state via the variation switching unit.” (Fig. 2a teaches control unit 14 controls SPDT switches S1-S6 and hence controls the supply voltage supplied to the inductors.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the controller 13 and circuit of Joerg to add the additional inductor and control means as taught by Falcon2. One of ordinary skill in the art would have been motivated to do so to improve “efficiency” as taught by Falcon2 in paragraph [4].  
Regarding claim 29, claim 29 is similar scope to claim 20 and therefore rejected under the same argument.
Response to Arguments
Applicant’s arguments filed on July 13, 2021 with respect to claim(s) 12-31 have been considered but are not persuasive. The applicant amended claim 12, 22, 31 to recite that “the switching unit includes a number N of row switching transistors elements with a source directly connected to a diode and a drain directly connected to a first reference potential and a number M of column switching transistor elements with a drain directly connected to the diode and a source directly connected to a second reference potential different from the first reference potential”  and argued that this makes the appliance device distinguishable over Joerg , Falcon, and Christian. However, the above rejections describe that all the limitations of the amended claims were known in the prior art along with the motivation to combine them. 
The applicant presents a different interpretation of “row” and “column” connection of transistors stating that schematics and physical placements are the same in page 8 of the Remarks. However, the original specification of the instant application describes in paragraph [14] that “A "row switching element" and/or a "column switching element" in this context refers in particular to switching elements which are assigned to rows and/or columns of a grid of a schematic circuit arrangement and/or define such. The schematic circuit arrangement is in particular different from a spatial arrangement, in which the column switching elements and row switching elements can be arranged in an in particular particularly compact arrangement as preferred by the person skilled in the art.”  Hence the applicant’s argument about the interpretation of row and column is in contrary to his own original disclosure. Additionally, the screenshot below from electronicsclub teaches that component layouts aka physical placements of the components are different from schematics.  

    PNG
    media_image6.png
    920
    1419
    media_image6.png
    Greyscale

Screenshot of electronicsclub teaches schematics and layouts are different
The applicant argues in page 9-13 that Joerg, Falcon, and Christian do not disclose an inductor connected to resistor and source/drain connections of 
    PNG
    media_image4.png
    921
    1621
    media_image4.png
    Greyscale

Screenshot of umich teaches equivalent circuit of inductor comprising a coil and series resistor.
Similarly, the symbols of a transistor switch is well known in the art as taught below by the screenshot from Colorado.edu. The terminals of NMOS transistor as a switch is well known and one of ordinary skill in the art would have known the drain and source nodes of the switching transistors from the schematics and circuit operation as taught in the references mentioned by the office even if they are not explicitly pointed out.

    PNG
    media_image2.png
    1016
    1906
    media_image2.png
    Greyscale

In response to applicant's arguments on page 9-15 against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Applicant's arguments on page 8-15 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant's argument on page 9-18 that the combined references would not make the invention obvious, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
The Applicant argues in Page 11-12 that Christian does not disclose switches with diode. However, Christian teaches the switching elements to be electronic switches. It is well known in the art that electronic switches can 
The applicant argues on pages 15-18 that double patenting rejections are not valid as the copending applications and patent do not teach row and column switching transistors that are connected to a diode and two different potentials, and an inductor connected between a resistor and capacitor. However, the patent and copending applications in view of Joerg, Falcon, umich, and Christian as discussed would make the claims obvious. Therefore, the double patenting rejections are maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 
Claims 12, 22, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 7, 11, 12, 13, 17 of U.S. Patent No. US 10136478 (hereafter ‘478) in view of Joerg, Falcon et al., umich, and Christian. ‘478 teaches
“A household appliance device, in particular a cooking device “(Claim 1, 2, 11, 12)
“Inductor” (claim 2)
“ a switching unit, at which an operating voltage is applied in an operating state; “(claim 1, 3, 13, and 17)
“and a control unit…. switching the switching unit,”(claim 1,7, 12)

However ‘478 does not teach explicitly that the control unit supplies a supply voltage. Joerg teaches a control unit that supplies a high frequency supply voltage to the inductor and also varies the operating frequency. Joerg also 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cooking device of ‘478 to an NxM matrix of heating elements as taught by Christian where each switching transistor is connected to a diode as taught by Joerg. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the eating it requires will be supplied at any placing” as taught by Christian in Abstract.
Claims 21 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 37 of copending Application No. 16/334032 (hereafter ‘032) in view of Joerg, Falcon, Christian, and umich. ‘032 teaches the limitations of claims 21 and 30. However ‘032 does not teach that switching transistors are connected to a diode. Joerg teaches diode connected to switching transistors. Falcon et al. teaches a control unit with computation and storage units. Christian teaches a matrix of heating elements 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cooking device of ‘032 to an NxM matrix of heating elements as taught by Christian where each switching transistor is connected to a diode as taught by Joerg. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the eating it requires will be supplied at any placing” as taught by Christian in Abstract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 and 38 of copending Application No. 16/334032 (hereafter ‘032) in view of Joerg, Falcon, umich, and Christian. ‘032 teaches the limitations of claim 13.However ‘032 does not teach that switching transistors are connected to a diode. Joerg teaches diode connected to switching transistors. Falcon et al. teaches a control unit with computation and storage units. Christian teaches a matrix of heating elements controlled by row 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cooking device of ‘032 to an NxM matrix of heating elements as taught by Christian where each switching transistor is connected to a diode as taught by Joerg. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the eating it requires will be supplied at any placing” as taught by Christian in Abstract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 21 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 37 of copending Application No. 16/334030 (hereafter ‘030) in view of Joerg, Falcon, umich, and Christian. ‘030 teaches the limitations of claims 21 and 30. However, ‘030 does not teach that switching transistors are connected to a diode. Joerg teaches diode connected to switching transistors. Falcon et al. teaches a control unit with computation and storage units. Christian teaches a matrix of heating elements 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cooking device of ‘030 to an NxM matrix of heating elements as taught by Christian where each switching transistor is connected to a diode as taught by Joerg. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the eating it requires will be supplied at any placing” as taught by Christian in Abstract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 and 38 of copending Application No. 16/334030 (hereafter ‘030) in view of Joerg, Falcon, umich, and Christian. ‘030 teaches the limitations of claim 13. However ‘030 does not teach that switching transistors are connected to a diode. Joerg teaches diode connected to switching transistors. Falcon et al. teaches a control unit with computation and storage units. Christian teaches a matrix of heating elements controlled by row 
  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the cooking device of ‘030 to an NxM matrix of heating elements as taught by Christian where each switching transistor is connected to a diode as taught by Joerg. One of ordinary skill in the art would have been motivated to do so to allow “a cooking utensil may be freely moved about on the surface and the eating it requires will be supplied at any placing” as taught by Christian in Abstract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
EP 1303168
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761